Citation Nr: 1528143	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating is excess of 50 percent for generalized anxiety disorder and post-traumatic stress disorder (PTSD) with depressive features ("acquired psychiatric disorder").


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for an acquired psychiatric disorder, assigning a 30 percent disability rating effective June 13, 2008, and denied service connection for a low back disability.

In July 2010, during the pendency of the appeal, the RO increased the disability rating for the acquired psychiatric disorder to 50 percent, effective June 13, 2008.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board notes that the Veteran also initially appealed issues of service connection for hearing loss, tinnitus, and a stomach and gastrointestinal disorder.  However, the Veteran did not perfect an appeal for service connection for a stomach and gastrointestinal disorder.  Specifically, an August 2010 VA Form 9 expressly limited the appeal by checking box 9B and listing the issues of service connection for tinnitus and low back (and also submitting a statement in lieu of VA Form 9 on the issue of a higher initial rating for the acquired psychiatric disorder).  There is no indication the Veteran or his representative were confused by the VA Form 9 and there is no subsequent correspondence from VA that misled the Veteran as to what issues were still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the stomach and tinnitus issues are not before the Board.  In addition, the RO granted service connection for hearing loss and tinnitus in an April 2014 rating decision.  Because the Veteran was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board also notes that the August 2010 VA Form 9 indicates that the Veteran did not want a Board hearing.  In a statement received in July 2011, the Veteran requested a Board hearing.  In July 2013, the Veteran's representative at the time, The American Legion, submitted a statement withdrawing the hearing request; however, it was unclear whether the Veteran intended to the withdraw the hearing request.  The Board sent the Veteran and his current representative a letter in April 2015 requesting clarification on whether the Veteran still wished to have a Board hearing.  The letter states that if the Veteran did not respond within 30 days, the Board would use his previous selection in scheduling a hearing.  The Board has not received a response to the letter.  As such, the Board with proceed as though the request for a hearing was withdrawn.

In a December 2013 decision, the Board denied the claim for service connection for a low back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a Joint Motion for Remand (JMR) requesting that the matter be remanded to the Board for additional development in accordance with the JMR.  In an October 2014 Order, the Court granted the parties' motion, vacating the Board's December 2013 decision to the extent that it denied entitlement to service connection for a low back disability, and remanding the matter to the Board for compliance with instructions in the JMR.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  For the period of appeal prior to May 17, 2011, the service-connected acquired psychiatric disorder was productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity.  

2.  For the period of appeal from May 17, 2011, the evidence is in relative equipoise on the issue of whether the service-connected acquired psychiatric disorder is productive of a disability picture that more nearly approximates that of occupational and a social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

3.  Throughout the entire period on appeal, the service-connected acquired psychiatric disorder is not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to May 17, 2011, the criteria for the assignment of a disability evaluation in excess of 50 percent for the acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  For the period of appeal from May 17, 2011, resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability evaluation of 70 percent, but no more, for the acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in July 2008, prior to the adjudication of the instant claim for an acquired psychiatric disorder.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher rating for an acquired psychiatric disorder is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for a higher initial rating for an acquired psychiatric disorder.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for a higher initial rating for an acquired psychiatric disorder, and the duty to assist requirements have been satisfied with respect to this claim.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in November 2008 and February 2014 to obtain medical evidence regarding the etiology and severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects social and occupational effects of the psychiatric disorders.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for a higher initial rating for an acquired psychiatric disorder.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Appeal Period Prior to May 17, 2011

The Veteran contends that he has panic attacks 3-4 times per week, impaired short and long term memory, impaired judgment, impaired mood and motivation, mood swings, impaired impulse control with unprovoked irritability with periods of violence, and neglect of personal appearance.  He states that his only relationships are his family and some coworkers and he does not like crowds.  See the June 2009 notice of disagreement; February 2011 statement; October 2013 statement.  He states that he retired 6 months early from his job as a state trooper because he was having anxiety attacks on a regular basis, had started ignoring the appearance of his uniform and patrol unit, and was arguing with citizens.  He returned to work as a community service officer, as he would not have the same level of contact with the public, but he ultimately resigned in April 2011.  See the July 2008 statement; April 2011 letter.

The Board finds that for the appeal period prior to May 17, 2011, the service-connected acquired psychiatric disorder does not more closely approximate the schedular criteria for a rating in excess of 50 percent rating under Diagnostic Code 9411.  

VA treatment records indicate that in May 2008, the Veteran reported feeling anxious and requested a mental health evaluation.  Upon examination, the Veteran was found to be alert and oriented to person, place, and time.  He had a normal appearance, was neatly dressed, and had normal speech.  His memory was intact to immediate recall and remote memory, his concentration was intact, his mood was normal and appropriate, and his affect was appropriate.  His GAF score was assessed as being a 60.  In June 2008, the Veteran reported having a panic attack 2 years prior.  The treatment notes indicate that the Veteran was stable on Lorazepam, and that if he did not take the medication he reported feeling edgy, irritable, and having crying spells.  Later in June 2008, the Veteran reported feeling depressed, nervous, and having nightmares and trouble sleeping.  He denied feeling like killing himself or others.

In July 2008, the Veteran's mother, Ms. E.T., and the Veteran's spouse, Mrs. S.H., submitted lay statements.  E.T. stated that she could tell that something was different about the Veteran when he returned home after serving in Vietnam.  Although the Veteran never went into detail about what happened there or what he was experiencing afterward, she could tell that things were bothering him and he was very nervous at times.  S.H. asserted that after the Veteran returned from Vietnam, he needed to be alone at times, never went to any parties, had dreams about things that happened in Vietnam, and was edgy and nervous.

The Veteran was afforded a VA examination for mental disorders in November 2008.  The Veteran reported that economic stress was causing a decrease in his social functioning.  He also reported symptoms of anxiety, cardiac fibrillation, and having "crying fits over nothing."  He stated that he slept well but had some vivid dreams on occasion.  The examining psychiatrist indicated that the Veteran had good social functioning and a good relationship with his family.  He had been married for 38 years, went out to dinner with his wife occasionally, and engaged in his hobbies of gardening, fishing, and eBay computer activity.  Upon physical examination, the Veteran was noted to be clean and casually dressed, with an appropriate affect and an anxious and dysphoric mood.  The examiner assessed the Veteran as having generalized anxiety disorder (GAD) with depressive features, with a GAF score of 60.  The examiner opined that the Veteran's mental disorder did not cause deficiencies in the Veteran's thinking, judgment, family relations, or work, but did cause deficiencies in the Veteran's mood, including spontaneous depressed episodes and anxiety.

VA treatment notes indicate that in December 2008, the Veteran was doing well, taking his medication regularly, and was not depressed.  His GAF score was 60.

In March 2009, the Veteran was seen by a private cardiologist, Dr. B.S., after having some panic attacks the previous day.  The Veteran reported that he was watching television and for no apparent reason developed a pressure-type sensation in his chest.

In May 2009, the Veteran reported having a lot of "weird dreams."  He stated that he was still anxious, denied being depressed, and having good sleep.  He also felt that his condition had been fairly stable.  His GAF score was 65.  In October 2009, the Veteran reported feeling anxious and that he was afraid he was going to lose his job due to his attitude.  His GAF score was 60.

In March 2010, the Veteran was working 3 days per week, and was taking Lorazepam 5-6 days per week as needed for anxiety.  His GAF score was 60.

In June 2010, the Veteran reported to his VA psychiatrist that he was working 3 days per week, that his medication helped him at home but work was still difficult, and that he was having panic attacks 3-4 times per week with no specific triggers.  Upon examination, the Veteran was found to be dressed and groomed appropriately, with normal speech, a calm mood, and a broad affect.  His GAF score was 55.  His psychiatrist increased his Paxil to 20mg daily.  The VA psychiatrist noted that the Veteran initially minimizes the extent of his symptoms, but they were clearly causing difficulty with daily activities and the ability to work.

The Veteran's colleague, Mr. C.P., submitted a lay statement in July 2010, in which he asserted that he watched the Veteran's demeanor change over the 16 years that he had known the Veteran.  C.P. stated that the Veteran had mood swings and could swiftly go from an easy-going to aggressively argumentative over simple unimportant matters.  He also stated that he had witnessed the Veteran having panic attacks that left him on the verge of tears.  C.P. also stated that for years the Veteran could deal with people involved in traumatic situations, but had begun to have little patience and stress out over minor inconsistencies in statements made by individuals.  The Veteran's friend, Mr. D.P., also submitted a lay statement in July 2010, asserting that he has been friends with the Veteran for over 30 years and had witnessed the Veteran becoming anxious and very emotional in his behavior, which then caused him to be depressed and withdrawn.

In a July 2010 Decision Review Officer (DRO) hearing, the Veteran testified that he was a state trooper for 30 years, took one year off, and then came back as a community service officer.  He stated that continuing as a state trooper would not be beneficial because of his attitude changes within the last 5 years as a trooper.  He stated that he had to attend a human diversity class because of numerous complaints about being rude.  The Veteran asserted that he was having 2-3 panic attacks per week, never went to parties, associated only with 3-4 other troopers who were also veterans, and had a good relationship with his wife and their 6 dogs.  He also asserted that his anxiety disorder causes him to be hard on his wife for no reason, makes him not want to go anywhere or do anything, and that he cannot tolerate people.  The Veteran stated that he was seing a psychiatrist for his PTSD, and that he was taking medication 4 times per day for anxiety.

The Veteran had a VA mental health consult in August 2010, in which he reported symptoms of nightmares, hypervigilance, avoidance, anger and rage, sleep disruption, and intrusive thoughts.  The Veteran was assessed as having PTSD, with a GAF score of 55.  In September 2010, the Veteran's GAF score was 60.  In December 2010, the Veteran reported having an anxiety attack the night before.  The VA psychiatrist assessed the Veteran as being stable, and encouraged him to take Paxil regularly.

The Veteran attended a mental health group counseling at VA in February 2011.  During an individual psychiatry appointment, he reported that his crying fits had settled down, and that he continued to have nightmares and flashbacks.  His GAF score was assessed as being 55.  He was also assessed as being stable but limited by his PTSD symptoms, which affected his ability work and perform certain functions of being a state trooper, but that he was stable and functional in his current position.

In April 2011, the Veteran resigned as a community service officer with the Florida Highway Patrol, effective July 1, 2011.  In his resignation letter, he stated that he was unable to perform his duties due to physical and mental conditions, including PTSD and anxiety attacks.

Evaluating the evidence in light of the rating criteria above reflects that for the appeal period prior to May 17, 2011, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's service-connected acquired psychiatric disorder.  The evidence establishes that the Veteran's depression does not more nearly approximate occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating under Diagnostic Code 9411.  In this case, for the relevant time period, the Veteran was not found to have suicidal ideation; obsessive rituals that interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  

Nor do the symptoms the Veteran had during this period resulted in occupational and social impairment with deficiencies in most areas.  The Board finds that the weight of the evidence shows that for the appeal period prior to May 17, 2011, the Veteran's acquired psychiatric disorder manifested by moderate symptoms, including anxiety, depressed mood, irritability, nightmares, and panic attacks between 2 and 4 times per week.  He was consistently noted to be stable and functional in his occupation despite his impairments caused by the acquired psychiatric disorders.  He also had a good relationship with his wife of 38 years, he had a few friends, and enjoyed hobbies including gardening, fishing, and playing with his dogs.  Moreover, the Veteran's GAF scores were consistently found to be between 55 and 60, reflecting moderate symptoms.  Such impairment warrants no more than a 50 percent disability rating.  

The Board has considered that the Veteran was taking medication for anxiety and reported having as many as 4 panic attacks per week, but notes that the Veteran's panic attacks were not found to affect his ability to function independently or appropriately.  The Board has also considered that the Veteran switched jobs, but notes that he was found to be stable and functional in his position as a community service officer.  As noted above, he had been married for over 38 years and the November 2008 VA examiner described good social functioning and good relationship with his family.  He submitted lay statements from friends of over 30 years.  Although the Veteran reported impaired judgment and memory, mental health practitioners never described his judgement or memory as impaired.   As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  

Accordingly, for the period of appeal prior to May 17, 2011, the Board finds that the Veteran's psychiatric disorder symptoms were not of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period.

Appeal Period From May 17, 2011

The Board finds that for the appeal period from May 17, 2011, the service-connected acquired psychiatric disorder more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

In May 2011, the Veteran reported in a VA psychology appointment that he was not doing well.  He stated that his PTSD symptoms had increased in intensity and frequency - he was more easily irritated and prone to outbursts of anger, which caused him to resign from his job.  He also stated that he interacted with a longtime friend who is also a Vietnam veteran, and that he continued to be haunted by his traumatic combat experiences by nightmares, intrusive thoughts, and flashbacks.  Treatment notes indicate that the Veteran's mood was moderately depressed, his affect was constricted, speech and thought process were normal, and he denied thoughts of suicide or homicide.

The Veteran continued to be treated by VA psychiatry and psychology.  In August 2011, the Veteran reported an increase in his symptoms since he stopped working, including being more easily irritated and having outbursts of anger.  In September 2011, the Veteran stated that he had a quick temper and violent thoughts.  In October 2011, the Veteran's GAF score was 55.  He reported that he stayed busy with his dogs and garden, and that he continued to have nightmares and flashbacks.  

In February 2012, the Veteran's GAF score was 55 and he reported occasional panic and continued nightmares.  The VA psychiatrist indicated that the Veteran was symptomatic but manageable.  In May 2012, the Veteran's GAF score was 52.  He continued to have nightmares and anxiety attacks, and was on the waitlist for prolonged exposure therapy.  In July 2012, the Veteran relayed a story being a customer in a store and pushing an unruly customer out of the store.  The customer pulled a knife on the Veteran, so the Veteran showed the customer his gun.  In November 2012, the Veteran reported that he enjoyed his garden and spending time with his grandson.  His GAF score continued to be 52.  Later in November, the Veteran reported that he was not doing well and that his PTSD symptoms had been exacerbated, particularly the intensity of his nightmares.  He also stated that he was easily irritated and had outbursts of anger.  He interacted with his wife and his coffee buddies, but no one else.

In February 2013, the Veteran reported having 3 bad anxiety attacks.  Upon physical examination, his speech was normal, his mood was anxious, his affect was broad, and he had no suicidal or homicidal intent.  His GAF score was 52.  In July 2013, his Paxil had been increased, and the Veteran stated that the increase was helpful.  He also reported occasional tearfulness, nightmares, and flashbacks.  He continued to take Ativan as needed for panic.  His GAF score remained at 52.

In January 2014, the Veteran reported in a telephone appointment that he was not doing well, and that his condition had been bad for the last 6 months.  He said he feels angry and has recently had confrontations with people.  He also stated that he had difficulties maintaining his bills because of concentration problems.  At an in-person appointment, the Veteran reported that he was worried about his anger.  He stated that when he was working, he was able to keep himself from responding too harshly to others because of the potential consequences, but since he stopped working he was not managing his anger as well.  He also reported that Vietnam was always on his mind, he had nightmares and dreams almost nightly, and isolated himself except for joining a small group of other Vietnam veterans that met for coffee.  He stated that he sometimes had thoughts of suicide but no current thoughts or plans.  In another appointment a few days later, the Veteran reported that he was almost put in jail because he said something to a clerk who was on the phone when several people were waiting in line and the clerk called the police.  He also reported increased irritability and anxiety, and occasional tearfulness, nightmares, and flashbacks.  

The Veteran's VA psychologist wrote a letter in January 2014 stating that the Veteran's condition had deteriorated significantly over the past couple of years; he had significant difficulty managing his anger and was easily irritated.  He stated that the Veteran was worried about possibly losing control and harming someone, and had symptoms of nightmares, flashbacks, intrusive thoughts, and difficulty falling and staying asleep.  The Veteran also showed symptoms of being uncomfortable in crowds or public, tendency to isolate himself, general anxiety, difficulty trusting others, and hypervigilance.  His wife helps him take his medications and often has to prompt him to bathe.  The psychologist opined that the Veteran's PTSD, anxiety, concerns about losing control, depression, and difficulties with concentration made it more difficult for him to take care of himself physically and emotionally, and his condition would likely prevent him from maintaining gainful employment for the foreseeable future.  The Veteran's GAF score was assessed as 50.

In February 2014, the Veteran was afforded another VA examination.  He reported periods of crying for no reason twice per day, feeling that no one cared about him, and moderate anxiety and depression that he feels 90 percent of the time.  The Veteran also reported good relationships with family and friends, and was active in social and recreational activities.  The examiner reported that the Veteran was adequately groomed and dressed casually.  He was cooperative and responsive through the evaluation.  His speech was normal, response to questions were circumstantial and tangential at times, mood was euthymic, affect was congruent with mood, and he denied having suicidal or homicidal ideation or intent.  The examining psychologist indicated that the Veteran had a depressed mood and anxiety, but did not meet the DSM 5 criteria for PTSD.  The examiner opined that the Veteran continued to meet the diagnostic criteria for anxiety that was reported at a moderate level of intensity and treated with psychotropic medications.  The examiner also opined that the intensity appeared to have decreased since the 2008 examination, which was thought to be related to active engagement in mental health treatment.  The examiner concluded that the Veteran's mental health diagnoses caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In March 2014, the Veteran reported that he was having episodes of "jitters," consistent with anxiety that he usually "walks off," which started a few months prior.  The also stated that he preferred not to take BuSpar, which he had started in January; his VA psychiatrist therefore discontinued the prescription.

The Veteran's friend and former supervisor, C.P., and his wife, S.H., submitted lay statements again in March 2014.  C.P. stated that the veteran had a lot of complaints regarding the manner he addressed the public, and that he knew the Veteran was having panic attacks and crying spells.  C.P. stated that the Veteran's problems seemed to be getting worse over time.  S.H. stated that the Veteran is getting worse, that he has a terrible attitude, and she sometimes finds him crying by himself for no apparent reason.  She stated that she can count on one hand the number of times she and the Veteran have been out to dinner or to a party over the last 5 years, but she does not like to make a fuss over that because she knows that the Veteran does not like crowds.  S.H. asserts that the Veteran can be a dangerous person when he gets really angry, and she thinks that is why he takes her with him whenever he needs to do any shopping.  She also takes care of all of the bills and had been for about the last year, and sets out the Veteran's mediations for him every day.  Finally, she stated that she often hears the Veteran tossing and turning all night, dreaming and talking in his sleep.

The Board finds that the weight of the evidence shows that for the appeal period from May 17, 2011, the Veteran's PTSD manifested by moderate to serious symptoms including anxiety, depressed mood, irritability with outbursts of anger and violent thoughts, nightmares, and panic attacks.  Moreover, the range of GAF scores assigned were between 50 and 55, which is indicative of moderate to serious symptoms, or moderate to serious impairment in social, occupational or school functioning.  See DSM-IV.  The evidence of record also shows that the Veteran had occupational and social impairment with deficiencies in most areas.  The Board notes that the Veteran resigned from his job effective July 1, 2011, and was granted entitlement to a total disability rating based on individual unemployability (TDIU) also effective July 1, 2011.  Although the February 2014 VA examiner indicated that the Veteran's psychiatric disorders caused only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, that statement is contradicted by the January 2014 letter from the Veteran's VA psychologist who opined that the Veteran's condition had significantly deteriorated over the last couple years, he had significant difficulty managing his anger, and his condition would likely prevent him from maintaining gainful employment for the foreseeable future.  As such, affording the Veteran the benefit of the doubt, such impairment warrants a 70 percent disability rating.

Thus, the Board also finds that for the appeal period from May 17, 2011, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected acquired psychiatric disorder.  The evidence establishes that the Veteran's depression does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was consistently noted to have interacted appropriately during psychiatry and psychology appointments, and there is no evidence that he ever experienced delusions, hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

The Board has considered the Veteran's January 2014 admission regarding  his thoughts of suicide, but notes that he had no plans and denied having suicidal or homicidal ideation or intent in the February 2014 VA examination.  Furthermore, the record reflects that the Veteran is married, has a relationship with his grandson,  and stays in contact with a small group of veterans.  The record also reflects some limited participation in social events (such as meeting the group of veterans for coffee) and participation in hobbies (gardening, playing with his dogs).  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the period of appeal from May 17, 2011, the Board finds that the Veteran's psychiatric disorder symptoms warrant a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation.


Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including anxiety, irritability, outbursts of anger, thoughts of violence, nightmares, depressed mood, and panic attacks are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111


ORDER

For the appeal period prior to May 17, 2011, an increased rating in excess of 50 percent for the service-connected acquired psychiatric disorder is denied.

For the appeal period from May 17, 2011, an increased rating of 70 percent, but no more, for service-connected acquired psychiatric disorder is granted.


REMAND

In an October 2014 JMR, the parties agreed that the Board erred in finding that the November 2008 VA medical opinion was adequate to determine whether service connection was warranted for a low back disability.  The examiner concluded that the Veteran had no recognized degenerative changes and rendered a diagnosis of a normal lumbar spine.  The Board, however, has conceded that the Veteran had post-service diagnoses of arthritis and degenerative disc disease (DDD) by private physicians.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

Thus, the Board finds that a remand is required to obtain a clarifying opinion or new opinion.  The Veteran's claims file should be provided to the VA examiner who conducted the November 2008 VA examination (or if she is no longer available, a suitable replacement) and the examiner should be asked to provide an addendum to the opinion which provides a complete rationale for the conclusions.  The VA examiner should specifically address September and October 2003 private treatment records from Dr. William Silverman (noting that x-rays showed "some minimal osteoarthritis") and Dr. Ronald Prati, Jr. (minimal changes suggestive of DDD at L4 through S1), as well as a December 2010 treatment note from a Westcoast Radiology MRI (impression of "far left lateral disc protrusions and annular tears at L3-4 and L4-5 abutting the exiting nerve roots at these levels").  If an opinion cannot be provided without an examination, one should be provided.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the November 2008 VA low back examination (or, if he or she is no longer available, a suitable replacement).  

The VA examiner should report all current low back diagnoses.  If a low back disability is found, the examiner should opine if is at least as likely as not (50 percent or greater probability) that the condition is related to the Veteran's service.  The examiner should review and comment on the September and October 2003 private treatment records from Dr. William Silverman and Dr. Ronald Prati, Jr., as well as a December 2010 treatment note from a Westcoast Radiology MRI.

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


